Citation Nr: 1125177	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  03-34 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, the Board remanded this claim for further development in February 2005, June 2007, and July 2009.

The Board denied service connection for an acquired psychiatric disorder, claimed as depression, in a July 2010 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (hereinafter "the Court").

In a February 2011 Joint Motion, both the appellant and the VA Secretary (referred to hereinafter as "the parties") requested that the Board decision be vacated and the case remanded for compliance with the terms of the parties' Joint Motion.  The Court issued an order granting the Joint Motion later in February 2011. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The parties in their Joint Motion determined that a Remand to the Board was necessary because of indications in the service treatment records of clinical hospital records that VA had not sought or obtained.  They noted that two service treatment records dated in October 1975 showed that the Veteran was sent to the "ER 97th Gen. Hosp." in Frankfort, Germany, after being assessed with acute depression with strong suicidal wishes and that the next day a record from the U.S. Army Health Clinic Hanau revealed that the Veteran had been diagnosed with adjustment reaction of adult life.  

The parties note that these two service treatment records suggest the existence of other medical records may link the Veteran's hospital visit with the diagnosis.  The parties also note that service clinical medical records are associated with the individual facility where a veteran was treated, and not associated with the individual veteran's service treatment records, and must be requested separately from a veteran's service treatment records.  

The parties requested the Court to approve a proper request for the missing October 1975 service hospital clinical records and, if obtained, providing the Veteran with a new medical opinion so as to ascertain the extent, nature, and etiology of his acquired psychiatric disorder.  In May 2011 correspondence sent to the Board, the Veteran's attorney requested VA comply with the Joint Motion by attempting to obtain records from the ER 97th General Hospital and, if such records were received, affording the Veteran a new VA mental examination.

Therefore, on remand, the RO must request that the National Personnel Records Center in St. Louis, the service department, and/or another appropriate agency attempt to obtain any clinical records from the ER 97th General Hospital related to the Veteran and dated in October 1975.  If successful, the RO shall schedule the Veteran for a new VA mental examination and/or medical opinion on whether any acquired psychiatric disorder, such as depression, is related to his period of active service.  The Veteran and his attorney shall also be requested to provide any information concerning VA or private medical records related to this claim which are not as yet associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate steps to secure all of the Veteran's service clinical medical records from the ER 97th General Hospital in Frankfort, Germany, for treatment and evaluation of a psychiatric complaint in October 1975, from the National Personnel Records Center, the service department, and/or from any other appropriate source as necessary.  These records shall be associated with the claims file.  If there are no service clinical records for the October 1975 period, documentation used in making that determination shall be set forth in the claims file.  

2.  The RO shall contact the Veteran and his attorney and ask them to specify all private and VA medical care providers who treated him for any psychiatric disorder and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, the RO shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the development requested above has been completed, the RO shall take such additional development action as it deems proper with respect to the claim for an acquired psychiatric disorder, including scheduling an appropriate VA examination and/or requesting a medical opinion on the etiology of the Veteran's claimed psychiatric disorder, if appropriate.

4.  Thereafter, the issue on appeal should again be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



